Citation Nr: 1208196	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-27 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for right lung cancer.

4. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Huntington, West Virginia Regional Office (RO). In March 2010, the RO denied entitlement to service connection for an acquired psychiatric disorder. In February 2010, the RO denied entitlement to service connection for right lung cancer. In October 2005, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.

The Veteran filed a timely notice of disagreement to the RO's rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus. Although the RO issued a July 2007 statement of the case addressing only the issue of service connection for hearing loss, it issued an August 2009 supplemental statement of the case addressing service connection for hearing loss and (italics added for emphasis) tinnitus. The Veteran submitted a substantive appeal (VA Form 9) in response to the July 2007 statement of the case, but he has not submitted a substantive appeal on the issue of service connection for tinnitus. However, under the circumstances, the Board accepts that issue as within its appellate jurisdiction. See, e.g., Percy v. Shinseki, 23 Vet.App. 37 (2009) (statute governing processing of appeals of VA claims is clear on its face that Board may within its discretion accept jurisdiction over an appeal even in the absence of a timely substantive appeal; filing of a timely substantive appeal is not a "jurisdictional" requirement). 

In November 2011, the Veteran was afforded a hearing before the below-signed Veterans Law Judge sitting in Huntington, West Virginia. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some evidence remains outstanding and another medical opinion is warranted. The claims must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records associated with the claims file were generated on August 20, 2008. In January 2011, the Veteran's counsel requested that VA obtain his more recently generated treatment notes. While this case is in remand status, the RO must gather VA treatment records created after August 20, 2008 and associate them with the claims file. 

The claims file contains a single page of audiometric testing results from Parrish Hearing Aid Center, Inc. As this record of private treatment appears incomplete, the RO must provide the Veteran with an authorization form allowing the release of any additional records from that facility. 

Multiple treatment notes and lay statements within the claims file indicate that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA). As no SSA records appear in the file, the RO/AMC also must take appropriate steps to attempt to obtain the records on which any grant of benefits was based. Voerth v. West, 13 Vet. App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Veteran has been afforded two (2) VA audiological examinations - in August 2005 and March 2010. Both examiners opined that the Veteran did not have any audiological disability as the result of his active duty service because his service treatment records did not show any hearing loss qualifying as a disability under VA standards. However, as noted by the 2010 examiner, service treatment records do show that the Veteran's hearing acuity decreased in service.

VA laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary). The RO must return the claims folders to the VA examiner for an opinion that clarifies whether or not the upward shift in tested thresholds in service may indicate a medically sound basis for the post-service findings. 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has not yet been provided with notice as to how VA assigns disability ratings and effective dates in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006). While this case is in remand status, the RO/AMC must send her a corrective letter.

The Veteran submitted timely notice of disagreements (NODs) with February and March 2010 rating decisions that denied service connection for right lung cancer and an acquired psychiatric disorder, respectively. As the RO has yet to promulgate a Statement of the Case on either of these issues, the claims must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999); see also Godfrey v. Brown, 7 Vet.App. 398, 408-410 (1995). The Board emphasizes that the Veteran must perfect his appeals in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The appeal is therefore REMANDED to the RO for the following actions:

1. Ask the Veteran if he has received any private audiological treatment or if any employment records may contain evidence supportive of his claims. Provide him with the necessary authorizations for the release of any identified employment or private treatment records not currently on file, TO SPECIFICALLY INCLUDE, BUT NOT LIMITED TO, RECORDS FROM PARRISH HEARING AID CENTER, INC.

2. Concurrent with the above, issue to the Veteran a corrective VCAA notice letter, meeting the requirements of Dingess (cited to above), particularly as to the assignment of disability ratings and effective dates

3. Gather outstanding records of VA medical treatment generated AFTER August 20, 2008 and associate them with the claims file. 

4. If any treatment records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

5. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

6. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for right lung cancer and an acquired psychiatric disorder. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal as to these issues, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

7. After completing the above, in accordance with 38 C.F.R. § 4.2, return the claims file to the March 2010 VA audiological examiner (if unavailable, the file must be provided to another physician of suitable background and experience) to provide a clarifying opinion. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review. 

b. The examination report must reflect review of pertinent material in the claims folder - THE EXAMINER'S ATTENTION IS DRAWN TO ANY NEW PRIVATE AND VA TREATMENT RECORDS ADDED TO THE CLAIMS FILE AS A RESULT OF THIS REMAND.

c. The examiner must provide a medical opinion clarifying the March 2010 opinion - specifically: 

i. Discuss the in-service upward shift in hearing thresholds and explain whether that shift likely reflects the beginning of hearing loss which may or may not have been exacerbated by post-service acoustic trauma OR if the post-service findings are more properly SOLELY attributable to intercurrent causes;

ii. Address the Veteran's contentions (in lay statements and hearing testimony) that he has experienced tinnitus since active duty; and

iii. Provide an opinion as to whether any tinnitus is likely the result of in-service trauma - if determining again (as in March 2010) that any tinnitus is the result of non-service-connected hearing loss, the examiner must provide an explanation for that opinion.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his counsel must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


